DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2021 and 4 October 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 recites “Method for” in line 1, it should be changed to “A method for”
Claims 2-4 recite “Method according to claim 1” in lines 2, they should be changed to “The method according to claim 1”.
Claims 2 and 3 disclose “the dynamic operating mode” in lines 1, they should be changed to “a dynamic operating mode”.
Claim 1 discloses “perpendicular to said main faces and said side faces and parallel to said end faces” in line 8, it should be changed to “perpendicular to said two main faces and said two side faces and parallel to said two end faces”.
Claim 1 discloses “perpendicular to said side faces and said end faces and parallel to said main faces” in lines 9-10, it should be changed to “perpendicular to said two side faces and said two end faces and parallel to said two main faces”.
Claim 1 discloses “arranged on at least one of said end faces of said ultrasonic actuator” in lines 11-12, it should be changed to “arranged on at least one of said two end faces of said ultrasonic actuator”.
Claim 1 discloses “said volume regions” in line 15, it should be changed to “said at least four identical volume regions”.
Claim 4 discloses “parallel to said end faces”, it should be changed to “parallel to said two end faces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses “a generator” in line 17, “a generator” in line 18, “two of said four generators” in lines 22-23, “two of said four generators” in line 24 and “said two other generators” in line 25.  It is not understood whether those limitations are the same or different.  The antecedent bases of these limitations are found confusing.
Claim 1 discloses “excitation electrodes and general electrodes” in line 16, “said electrodes” in line 22, “said electrodes” in line 24 and “said electrodes” in line 25.  There is confusing antecedent basis for these limitations in the claim.  
Claim 2 discloses “said two pairs of generators” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 discloses “said two pairs of generators” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 1 and are, therefore, also rejected under 35 U.S.C. 112(b) for the reason set above.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wischnewskiy et al. (U.S. Pre-Grant Publication No. 20170214339) discloses an ultrasonic motor including an ultrasonic actuator formed as a rectangular piezo-electrical plate having two main surfaces and side surfaces that join the main surfaces together.  The piezo-electrical plate is divided into three parts. The central part forms a generator for an acoustic longitudinal standing wave, and the peripheral parts bordering the central part form generators for an acoustic bending standing wave. Each generator is electrically connected to the electrical excitation device-can be electrically controlled, and can be divided into two equally-sized and electrically individually controllable sub-generators. Each sub-generator has layers of excitation electrodes, layers of general electrodes, and layers of piezo-ceramics arranged therebetween.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






25 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837